Per Curiam.
The first partial defense which alleges decrees of the Surrogate’s Court which have since been vacated should be stricken out. The second partial defense should also be stricken out for the reason that it fails to allege that the respondents are parties to the accounting proceedings now pending in the Surrogate’s Court. The third partial defense, pleading the Statute of Limitations, should be permitted to stand in order to be available if the condition of the proof at the trial discloses that any of the acts complained of are within the statute.' The first and second alleged complete defenses should be stricken out for the reasons stated as to the first and second complete defenses in the appeal in this action decided herewith, in which defendant Laimbeer is respondent. (252 App. Div. 66.)
The order should be modified by striking out the first and second partial defenses and the first and second complete defenses, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.
Present —• Martin, P. J., Townley, "üntermyer, Dore and Cohn, JJ.; Dore and Cohn, JJ., dissent to the extent of voting to sustain the second separate and distinct defense, for the reasons stated in the dissenting opinion in Herrington v. Laimbeer, No. 1 (252 App. Div. 66, 67), herewith handed down.
Order modified by striking out the first and second partial defenses and the first and second complete defenses, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant.